Title: VII. Draft of a Resolution concerning Money Bills, [before 13 January 1778]
From: Jefferson, Thomas
To: 



[Before 13 January 1778]

That bills relating solely to the raising or disposing of public money in any way whatever are not amendable by the Senate.
That in other bills if some clauses or sentences relate to the raising or disposing of public money, and others relate to other subjects, the said clauses or sentences so relating to the raising or disposing of public money are not amendable by the Senate; but such other clauses relating to other subjects are amendable by them.
That votes of the house of delegates relating wholly to the raising or disposing of public money, or partly thereto and partly to other subjects are amendable or not amendable by the Senate in the same degree in which bills are or are not amendable by them.
